                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-657-FDW-DCK

 NATHANIEL CANNON,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 CHARTER COMMUNICATIONS,                             )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 16) filed by Patrick H. Flanagan, concerning Shawna M.

Miller on December 11, 2019. Shawna M. Miller seeks to appear as counsel pro hac vice for

Defendant Charter Communications. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 16) is GRANTED. Shawna M.

Miller is hereby admitted pro hac vice to represent Defendant Charter Communications.

         SO ORDERED.

                                         Signed: December 12, 2019
